Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

DISTRIBUTION SERVICES AGREEMENT

This Distribution Services Agreement (this “Agreement”) dated as of February 14,
2013 (the “Effective Date”), is made by and between Hyperion Therapeutics, Inc.
(the “Company”) and ASD Healthcare, a division of ASD Specialty Healthcare, Inc.
(“Distributor”).

RECITALS

 

A. The Company is a manufacturer and supplier of pharmaceutical products
including the product(s) listed on Exhibit A.

 

B. Distributor is a national distributor of blood plasma derivatives, albumin,
immune globulins, hyper-immune globulins, anti-hemophilic factors, influenza
vaccines and other specialty pharmaceutical products to hospitals, health system
pharmacies and alternate-site practitioners.

 

C. Distributor desires to purchase Product(s) from the Company and become an
authorized distributor of the Product(s).

 

D. The Company and Distributor mutually desire to enter into an exclusive supply
and distribution agreement in accordance with and pursuant to the terms and
conditions set forth in this Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the mutual promises and obligations contained
in this Agreement, the parties agree as follows:

 

1. Definitions. For purposes of this Agreement, the following terms have the
following meanings:

“Adverse Event” means any adverse or unexpected event associated with the use of
a Product in humans, including (a) an adverse event occurring in the course of
the use of a Product in professional practice, (b) an adverse event occurring
from Product overdose, whether accidental or intentional, (c) an adverse event
occurring from Product withdrawal, (d) any significant failure of expected
pharmacological action, or (e) any abnormal laboratory result from a sample
taken from a human.

“Applicable Laws” means all applicable federal, state, and local laws and
governmental agency regulations and requirements, including without limitation
the Federal Food, Drug, and Cosmetic Act, HIPAA, the Federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b et seq.), the Public Contracts Anti-Kickback Act
(41 U.S.C. § 51 et seq.), the Stark Law (42 U.S.C. § 1395nn), patient
confidentiality and privacy laws, and Medicare and Medicaid laws under Title
XVIII and XIX of the Social Security Act.

“Confidential Information” has the meaning set forth in Section 12(a).

“Continuing Guaranty” means the Continuing Guaranty and Indemnification
Agreement attached as Exhibit E.



--------------------------------------------------------------------------------

“Customer” means any healthcare provider that is authorized under Applicable
Laws to purchase Products, subject to Section 2(c).

“Data” has the meaning set forth in Section 12(d).

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Public Law No. 104-191, as amended, including the Health Information Technology
for Economic and Clinical Health Act, and the regulations promulgated pursuant
thereto, including but not limited to 45 C.F.R. Parts 160 and 164.

“Intellectual Property” means any and all patents, trade secrets, know-how,
copyrights, trademarks, service marks and trade dress, applications for the
same, and registrations and applications for registration or renewals thereof in
the United States and all other nations throughout the world, including without
limitation all derivative works, moral rights, renewals, extensions, reversions
or restorations associated with such copyrights, now or hereafter provided by
Applicable Laws, regardless of the medium of fixation or means of expression.

“Launch Date” means the date on which the Company first offers a Product for
sale to a Customer in the Territory.

“List Price” has the meaning set forth in Section 3(a).

“Minimum Courtesy Billing Service Fee” for a Product means [*] of the [*] of [*]
as of its [*].

“Minimum Service Fee” for a Product means [*] of the [*] of [*] as of its [*].

“Product(s)” means (a) Ravicti (glycerol phenylbutyrate) and (b) upon written
notice by the Company pursuant to Section 2(e)(ii), and subject to
Section 2(e)(iii), Buphenyl (sodium phenylbutyrate) tablets and powder and
Ammonul (sodium phenylacetate and sodium benzoate) injection 10%/10%.

“REMS Program” means the Company’s Risk Evaluation and Mitigation Strategies
program for the Product Ravicti.

“Services” has the meaning set forth in Section 5(b).

“Term” has the meaning set forth in Section 13(a).

“Territory” has the meaning set forth in Section 2(b)(i).

 

2. Appointment as Authorized Distributor.

 

  (a) Appointment. The Company will sell the Product(s) to Distributor on the
terms and conditions set forth in this Agreement. The Company hereby appoints
Distributor as an authorized distributor of record for the Product during the
Term, and subject to Section 13(f), with respect to any Products in
Distributor’s possession after the termination or expiration but only for so
long as it takes Distributor to distribute such Products in the ordinary course
of its business. The Company will comply with all Applicable Laws requiring it
to publicly identify all of its authorized distributors.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

  (b) Exclusivity. During the Term:

 

  i. Sole Distributor and Service Provider. Subject to Section 2(b)(iii),
Distributor will be the sole and exclusive reseller of the Products, and the
sole provider of distribution and warehousing functions with respect to the
Products, in the United States and its territories and possessions (the
“Territory”).

 

  ii. No Other Distributors or Service Providers. Subject to Section 2(b)(iii),
the Company will not sell the Products to any person or entity, other than
Distributor, in the Territory, and will not authorize or permit any person or
entity, other than Distributor, to distribute or sell the Products, or to
provide distribution and warehousing functions with respect to the Products, in
the Territory.

 

  iii. 3PL and Customers. Notwithstanding anything to the contrary in this
Section 2(b), it shall not be a breach of this Section 2(b) for a third party
logistics provider engaged by the Company that does not take title to the
Products to distribute and warehouse the Products, or for any Customers to sell
or dispense the Products to patients, in the Territory.

 

  (c) Resale Only to Customers. Distributor will only resell the Products to
Customers, provided that:

 

  i. Courtesy Billing. Courtesy billing transactions, as described in
Section 5(g), do not violate this Section;

 

  ii. Non-Specialty Pharmacy Customers. Distributor will notify the Company in
writing (or by e-mail) upon selling a Product to a non-specialty pharmacy
Customer for the first time, which notice will include the type of Product and
the identity of the non-specialty pharmacy Customer; and

 

  iii. Specialty Pharmacy Customers. Sales to specialty pharmacies are subject
to the following provisions:

 

  (A) Distributor may only resell Products to specialty pharmacies that are
approved in writing by the Company;

 

  (B) as of the Effective Date, [*] are approved as specialty pharmacy
Customers; and

 

  (C) if Distributor desires to sell Products to any other specialty pharmacy,
Distributor will submit a request by email to the Company for approval of the
specialty pharmacy, which will not unreasonably withheld or delayed.

 

  (d) Supply through Third Party. For purposes of this Agreement, where this
Agreement provides that the Company will supply Distributor, the Company may do
so through a third party logistics provider that does not take title to the
Products.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

  (e) Commencement Date.

 

  i. Ravicti. The parties acknowledge that as of the Effective Date, the Product
known as Ravicti has received regulatory approval in the Territory but the
Launch Date has not yet occurred. The parties anticipate that implementation of
certain procedures and activities under this Agreement may begin approximately
90 days before the anticipated Launch Date for Ravicti. Distributor will not
commence any of its activities and obligations under this Agreement with respect
to Ravicti until receipt of written notice from the Company specific to each
such activity or obligation.

 

  ii. Buphenyl and Ammonul. The parties acknowledge that as of the Effective
Date, the Company has not yet acquired rights to the products known as Buphenyl
and Ammonul from Ucyclyd Pharma, Inc. (“Ucyclyd”), as set forth in the Amended
and Restated Collaboration Agreement between the Company and Ucyclyd, and that
if the Company exercises its rights to acquire commercialization rights for
Buphenyl and Ammonul from Ucyclyd, the Company may elect, in its sole
discretion, to include either or both Buphenyl and Ammonul as Product(s) under
this Agreement by [*] written notice to Distributor. Distributor will not
commence any of its activities and obligations under this Agreement with respect
to Buphenyl and/or Ammonul until receipt of such written notice from the Company
specific to each such activity or obligation.

 

  iii. Omission of Buphenyl and Ammonul. At any time after [*] after the Company
elects to include Buphenyl and/or Ammonul as Product(s) under this Agreement,
either party may elect, in its sole discretion, upon [*] written notice to the
other party, to omit either or both Buphenyl and Ammonul as Product(s) under
this Agreement.

 

  (f) Subcontracting. Distributor shall not subcontract or otherwise delegate
any of its obligations under this Agreement without the Company’s express prior
written consent on a case-by-case basis, which will not be unreasonably withheld
or delayed. In the event that the Company grants such consent, Distributor shall
enter into a binding written agreement with each such subcontractor that
protects the Company’s rights and interests to at least the same degree as this
Agreement, including without limitation that (i) such subcontractor performs in
a manner conforming to this Agreement, (ii) such subcontractor enters into a
confidentiality agreement with Distributor no less extensive than required by
this Agreement, and (iii) Distributor retains full responsibility and liability
for the performance of the subcontracted service.

 

3. Product Pricing and Payment Terms for Distributor.

 

  (a) Program Pricing. The Company will charge Distributor the list prices set
forth on Exhibit A for Products, as may be amended by the Company in its sole
discretion (the “List Price”). The Company will have the unilateral right to
enact a List Price change at any time, by distributing a revised Exhibit A
showing a different List Price for the Products, effective on a date specified
by the Company. The List Price is exclusive of federal, state and local excise,
sales, use and other taxes applied or imposed on the sale, shipment, delivery,
ownership, possession or resale of Products or any other activities contemplated
under this Agreement.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

  (b) Date of Price. The Company will accept purchase orders at the List Price
in effect on the day the order is received.

 

  (c) Invoicing. The Company will not invoice orders until the applicable order
of Product has been shipped to Distributor.

 

  (d) Terms of Payment. Distributor will pay the Company for all invoices for
undisputed orders for Products. Terms for the purchased Product are [*], from
the date Distributor receives the Product, plus four additional float days for
payment by electronic funds transfer. The Company reserves the right to withhold
any shipments of ordered Product in the event Distributor has any unpaid
invoice(s) outstanding and overdue. Notwithstanding the foregoing, Distributor
will not be deemed in default or lose any cash discount by reason of any delay
in receipt or non-receipt by the Company of funds transferred by electronic
funds transfer if the transfer was timely initiated by Distributor, unless the
delay or non-receipt is the result of the gross negligence or willful misconduct
of Distributor. Without Distributor’s prior written consent, the Company will
not have the right to debit Distributor’s account electronically.

 

  (e) Late Fees. If Distributor fails to pay any invoiced amounts when due, the
Company may assess a late fee of 1% per month (or any portion thereof) on such
amounts or, if less, the maximum rate allowed under Applicable Laws.

 

  (f) Credits. The Company will pay Distributor all compensation due other than
for Services (including without limitation, payments, credits, product
allocations, and/or bill-back program amounts) within [*] of the end of the
month in which the determination was made that such compensation is owed to
Distributor. Exceptions must be resolved with Distributor’s Accounts Payable
Department.

 

  (g) Accounts Receivable Statement. Upon Distributor’s request, the Company
will provide Distributor with a monthly accounts receivable statement of all
open transactions.

 

  (h) Costs and Expenses. Except as otherwise expressly set forth herein,
Distributor will be responsible for all costs and expenses associated with
fulfilling its obligations under this Agreement.

 

4. Orders, Shipping, Delivery, Title and Risk of Loss.

 

  (a) Product Purchase. Distributor will purchase Products exclusively from the
Company and in accordance with Exhibit A. Distributor will submit purchase
orders to the Company, which orders will be subject to the Company’s acceptance
and approval.

 

  (b) Format of Orders. Distributor will submit Distributor’s orders in the
format requested by the Company. Distributor will ensure that each purchase
order identifies (i) the name of the Product; (ii) quantity ordered; (iii) the
requested shipment date; and (iv) delivery destination. The Company will accept
purchase orders at the List Prices in effect on the day the order is
transmitted.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5



--------------------------------------------------------------------------------

  (c) Minimum Orders; Inventory Minimums. The Company and Distributor will set
mutually agreeable minimum purchase order amounts. Distributor will order
sufficient quantities of Products to ensure that Distributor will maintain
inventory levels at all times equal to [*], based on its historical sales of
Products in the Territory.

 

  (d) Delivery Times. The Company will make commercially reasonable efforts to
ship all Distributor orders completely and to have Product from these orders
shipped to Distributor within five business days of Distributor’s requested
shipment date. Notification of Product identified as backordered or unavailable
must be provided to Distributor, in writing, within one business day. This
notification will include the reason for the delay and the expected availability
date. The Company will honor Distributor’s order for [*] from the date of the
order in the event that Product ordered is “backordered” and will not require
Distributor to re-order the Product.

 

  (e) Shipping Labels. The Company will clearly label all cartons and pallets of
Products with the following shipping information:

Distributor Purchase Order #

Ship-From Address

Ship-To Address

Product Description

Item Number

Case Quantity

(NB: Distributor Item Number will also be included on the packing list inside
the carton)

 

  (f) Shipping, Delivery, Title and Risk of Loss. The Company will ship all
Products purchased under this Agreement to Distributor’s destination at its
distribution centers located at:

 

345 International Boulevard   5360 Capital Court Suite 400   Suite 102 Brooks,
KY 40109   Reno, NV 89502

Risk of loss for, and title to, Products ordered by Distributor will pass to
Distributor upon receipt of Product by Distributor.

 

  (g) Drop Ship Orders. A drop ship transaction is when the Company sells the
Product to Distributor and Distributor resells the Product to a Customer, but
the Company ships the Product directly to the Customer. The Company will not
drop ship Product(s) to a Distributor customer unless requested by Distributor,
in which event all other provisions of the Agreement, including returns, remain
in effect.

 

  (h) Product Dating. The Company will only ship Product with less than [*]
shelf life remaining with the prior written approval of Distributor.

 

  (i) [*]. If at any time the Company [*]the [*]of [*], the Company will provide
an [*]to [*]in an [*]the [*]and [*] before the [*], for each [*]on [*]to [*]on
the date of the [*].

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

  (j) Product Quality. All Product must meet all Applicable Laws of the Federal
Food, Drug and Cosmetic Act and/or the U.S. Food and Drug Administration. The
Company will not sell any generic versions of the Product(s) to Distributor.

 

5. Distributor’s Services.

 

  (a) Resale of Product. Distributor will resell Products to Customers, after
verifying Customer licenses to purchase Products, at no more than the List Price
set forth in Exhibit A, except in the case where a Customer elects to pay
Distributor on payment terms longer than net 30 days, in which case Distributor
may sell Products at a price higher than the List Price.

 

  (b) Distribution of Ancillary Supplies. At the Company’s request, and at no
additional charge to the Company except for reimbursement of shipping costs,
Distributor will store and distribute, along with the Products, nominal
ancillary supplies for Product administration, if so required by the Customer
(e.g., [*], etc.). The Company will provide all ancillary supplies to
Distributor at no cost for re-distribution to Customers. Distributor will
invoice the Company for all shipping and freight costs relating to the ancillary
supplies, plus a mark-up of [*] on such costs, and the Company will pay all such
invoices pursuant to Section 5(f).

 

  (c) Services. Distributor will provide the services listed on Exhibit B (the
“Services”). All Services will be of good quality and performed in a manner
consistent with industry standards.

 

  (d) Fees. The fees for the Services will be calculated on a monthly basis, and
will be equal to [*] of the [*] of [*] made by [*] during the [*], as may be
adjusted in accordance with [*], except that in no event will the monthly fee be
[*] the amount obtained by [*] (i) the [*] during the month, by (ii) the
applicable [*] for that [*], as may be adjusted in accordance with [*]. The
parties agree that the fees for Services earned under this Agreement are
intended solely for payment of the Services and have been determined through
good faith and arms-length negotiation, and represent fair market value for bona
fide services that Distributor provides to and on behalf of the Company. Other
than the [*], no amount paid or reimbursed hereunder is intended to be, nor will
it be construed as, either a discount or price concession (and will not be used
in such a manner, directly or indirectly).

 

  (e) Invoicing. Distributor will invoice the Company monthly for the fees for
Services. Each invoice will identify the amount of sales of Product made by
Distributor to Customers during the applicable month.

 

  (f) Terms of Payment. All fees for Services are due in full [*] days after
receipt of invoice. The Company will notify Distributor of any disputed charges
in writing within [*] days of receipt of the invoice covering these charges. In
the absence of any notice of dispute, all invoices will be deemed to be correct
and due in full per the payment terms above. A late fee of 1% per month (or any
portion thereof) will be charged as of the due date on all amounts not paid
after [*] days after receipt of the invoice, except on any amount disputed by
the Company in good faith.

 

  (g)

Courtesy Billing through AmerisourceBergen Drug Corporation. Certain Customers
may request Distributor to invoice the Customer through the Customer’s full-line
wholesaler and Distributor’s affiliate, AmerisourceBergen Drug Corporation
(“AmerisourceBergen”). In these circumstances, Distributor will [*], but [*] for
the [*]. [*] will [*] for the [*], but also [*] a [*] for arranging the

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7



--------------------------------------------------------------------------------

  [*]. If at a Customer’s request Distributor [*] and [*], the [*] will pay [*]
a [*] equal to [*] of the [*] of [*] that is [*], except that in no event will
the [*] be [*] the amount obtained by [*] (i) the [*] by [*] during the month,
by (ii) the applicable [*], as may be adjusted in accordance with [*]. The [*]
is in addition to, and will be calculated, invoiced by and paid to [*] in the
[*] as the [*].

 

  (h) CPI Adjustment. The Minimum Service Fee and Minimum Courtesy Billing
Service Fee will be reviewed and adjusted annually to reflect increases in the
Consumer Price Index for All Urban Consumers, U.S. City Average, for all items,
1982-84=100 (the “CPI-U”), published by the United States Department of Labor on
its website at http://www.bls.gov/cpi. The adjustment will be effective on the
first day of the month following the publication of the CPI-U by the United
States Department of Labor after each one year anniversary of the Effective
Date. By way of example only, if the Effective Date is January 1, 2011, the
adjustment would be effective on February 1, 2012, following publication of the
CPI-U on or about January 15, 2012. The Minimum Service Fee and Minimum Courtesy
Billing Service Fee will be multiplied by the percent increase in the CPI-U
during each subsequent twelve month period. An example of the calculation of the
increase is set forth on Exhibit D. If publication of the CPI-U ceases, or if
the CPI-U otherwise becomes unavailable or is altered in a way as to be
unusable, the parties will agree on the use of an appropriate substitute index
published by the Bureau or any successor agency.

 

  (i) Cost Adjustment. If Distributor can reasonably demonstrate to the Company
that the costs to Distributor for providing Services have materially increased
(or are reasonably likely to increase materially during the following [*] month
period of the Term) as a result of [*] or [*] of [*], then Distributor may [*]
to [*] the [*] for Services provided in Section 5(d) (“Cost Adjustment”).
Distributor will notify the Company of any proposed Cost Adjustment at least [*]
prior to [*].

 

  (j) Determination. All Cost Adjustments and CPI-U adjustments will be
determined under generally accepted accounting principles (GAAP) and cost
allocation methods applied on a consistent basis. If the Company objects to any
Cost Adjustment or CPI-U adjustment and the parties are unable in good faith to
resolve the objection to the reasonable satisfaction of both parties, then
either party may terminate this Agreement upon 90 days’ prior written notice to
the other party.

 

  (k) Retention of Services Fees. Distributor will not pass on any portion of
the service fees paid under this Agreement to any of its Customers.

 

6. Other Distributor Obligations.

 

  (a) Orders. Distributor will ship Product to Customers, freight pre-paid, on
all orders for standard delivery. Distributor will ship all accepted orders
within the timeframes set forth in Exhibit B, except that any expedited
shipments made at the request of a Customer will be at the Customer’s expense.
Additional charges for orders outside of standard delivery, such as emergency
and/or overnight deliveries, will be the responsibility of the Customer and will
be added to the invoice to the Customer.

 

  (b)

Storage Condition/Product Handling. Distributor will use commercially reasonable
efforts to handle, maintain, store, transport, deliver and/or otherwise manage
and distribute Products supplied by the Company in accordance with (i) the
handling and storage requirements applicable to each Product as contained in the
package insert for the Product approved by the Food and Drug

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8



--------------------------------------------------------------------------------

  Administration, (ii) any other specific instructions provided by the Company
in writing to Distributor, (iii) the terms of this Agreement and (iv) all
Applicable Laws in the jurisdictions in which Distributor operates. Distributor
will store the Products only at the Distributor distribution centers listed in
Section 4(f).

 

  (c) Disaster Recovery. Distributor agrees that it has and will make available
for review at its distribution centers upon request by the Company its current
disaster recovery plan.

 

  (d) Records; Audit. During the Term and for a period of three years
thereafter, Distributor will keep and maintain complete written records relating
to the performance of this Agreement (including without limitation complete
written records as to the amount and type of Product sold, corresponding
pre-sale storage and tracking information, product codes and invoice dates).
During the Term and for a period of three years thereafter, these records will
be made available for inspection by the Company or, subject to execution of a
mutually acceptable confidentiality agreement, its auditor during normal
business hours, on reasonable advance written notice. Any such audit must be
conducted in a manner that does not unreasonably interfere with the normal
business operations of Distributor.

 

  (e) Inspection. During the Term only, during normal business hours and on
reasonable advance written notice, the Company or its auditor will be entitled
to inspect any of Distributor’s facilities directly involved in the performance
of this Agreement, to confirm Distributor’s performance under this Agreement.
Any such inspection must be conducted in a manner that does not unreasonably
interfere with the normal business operations of Distributor.

 

7. Regulatory.

 

  (a) Licenses. Distributor must maintain all necessary licenses, permits,
certificates, and other requisite documents, including all necessary
governmental approvals and registrations, and pay all applicable customs duties
and taxes required for and/or in connection with its sale and distribution of
Products under this Agreement.

 

  (b)

Regulatory Inspections and Inquiries. Distributor will notify the Company
promptly of notice of any inspection or loss of required licensure by any
regulatory authority, including the U.S. Food and Drug Administration, related
specifically to this Agreement or Products. The Company will have the right to
be present, at its sole cost and expense, at any such inspection, if allowed by
Applicable Laws. In the event that Distributor does not receive prior notice of
such regulatory inspection, Distributor will promptly notify the Company as soon
as practicable after such inspection, and will provide in writing to the Company
copies of all materials, correspondence, statements, forms, and records related
specifically to this Agreement or Products and received or generated pursuant to
such inspection. Distributor will take all reasonable actions requested by the
Company to cure deficiencies as noted during any such inspection. Distributor
will notify the Company promptly of any non-routine notices, requests for
information or other communications related specifically to this Agreement or
Products from the U.S. Department of Health and Human Services or any other
government agency or any state health care program or other state agency and
will give the Company copies of such communications, if allowed by Applicable
Laws. Unless required by Applicable Laws or otherwise permitted by
Section 12(f), Distributor will not provide any copies of any Confidential
Information of the Company to the regulatory authority without first forwarding
any requests for such materials to the Company and allowing

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9



--------------------------------------------------------------------------------

  the Company to quash or protest such request. The Company will have the
primary responsibility for preparing any responses related to this Agreement
that may be required by the regulatory authority, if allowed by Applicable Laws;
provided, however, that Distributor will have the primary responsibility for
preparing any responses relating solely to Distributor’s operations and
procedures.

 

  (c) Product Recalls. If the Company conducts a recall or market withdrawal of
any Products, the Company will abide by all Applicable Laws. If requested to do
so in writing by the Company, Distributor will cooperate fully with the Company
in recalling or returning any Product that the Company identifies to Distributor
as being the subject of a recall or withdrawal. The recall or withdrawal will be
at the Company’s expense and the Company will credit Distributor for the full
purchase price of all Product recalled or withdrawn, and reimburse Distributor
for all reasonable, documented and actual costs and expenses incurred as a
result of the recall or withdrawal in accordance with the Healthcare
Distribution Management Association’s published guidelines; except that
Distributor will be responsible for all such costs and expenses of the recall or
withdrawal to the extent that the recall or withdrawal is attributable to the
negligence or intentional misconduct of Distributor or breach of this Agreement
by Distributor. Distributor will maintain complete and accurate records of all
Products sold to facilitate compliance with this Section 7(c). Distributor will
use commercially reasonable efforts to comply with the Company’s written
instructions concerning communications with the public and the procedures to be
observed during a recall or return of Products.

 

  (d) Supporting Information. The Company will provide any documentation or
instructions to Distributor reasonably necessary for full compliance with
Applicable Laws with respect to the handling, storage and distribution of the
Products. The Company must maintain federal, state and local registrations
necessary for the lawful handling of Products and immediately notify Distributor
of any denial, revocation or suspension of any registration or any changes in
the Products that Distributor is authorized to distribute. The Company must
report any administrative, civil or criminal action currently pending or arising
after the Effective Date of this Agreement by local, state or federal
authorities against the Company, its officers or employees, regarding alleged
violations of the Controlled Substances Act of 1970, as amended, or other
comparable legislation, and provide Distributor with complete information
concerning the disposition of the action. Distributor will provide to the
Company all documents and information in the possession of Distributor
reasonably requested by the Company in support of the Company’s regulatory
filings. If the Company requests records, documents or other information from
Distributor pertaining to an inquiry from a governmental or regulatory authority
or in relation to any other third party dispute, Distributor will promptly
comply with such request. The Company will pay all of Distributor’s reasonable
costs and expenses incurred in complying with any such request.

 

  (e) Adverse Events. If a Customer notifies Distributor of an Adverse Event or
other complaint concerning a Product, Distributor will attempt to transfer the
Customer to, or if such transfer is not successful, provide the Customer with,
the designated phone number for the Company’s UCD Support Services.

 

  (f)

Discounts. To the extent required by Applicable Laws, including but not limited
to 42 U.S.C. 1320a-7b(b) and 42 C.F.R. 1001.952(h), Distributor will advise and
inform each of its Customers to fully report, as required by law or contract,
any discounts, rebates, or reductions in prices on

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10



--------------------------------------------------------------------------------

  Product and provide the discount information supplied by Distributor to the
Department of Health and Human Services or a state agency upon request,
consistent with the requirements of 42 U.S.C. 1320a-7b(b) and 42 C.F.R.
1001.952(h).

 

  (g) REMS Program. If a Product is subject to a REMS Program, the parties will
meet and negotiate in good faith regarding Distributor’s compliance with the
REMS Program, the costs of such compliance, and any adjustment to the services
fees payable under this Agreement to cover any such costs.

 

8. Damaged or Non-Conforming Products.

 

  (a) External Damages. Distributor will visually inspect each shipment of
Product for damages discoverable upon a reasonable visual inspection or loss in
transit and will notify the Company in writing (or by e-mail or fax) of any such
damages, or any shortage or other non-conformity in any order delivery within
two business days of the date of delivery. The Company will accept return of
damaged Product at its expense or, at its option, elect to either (i) refund
Distributor for any payment made for the damaged Product or (ii) replace the
damaged Product.

 

  (b) Hidden Damages. With respect to damages or non-conformities of Product
that by their nature are not discoverable upon a reasonable visual inspection
(“Hidden Defects”), (i) Distributor will notify the Company in writing (or by
e-mail or fax) within two business days of learning of or discovering a Hidden
Defect; and (ii) the parties will meet promptly to discuss the situation and
agree on a reasonable and appropriate resolution under the circumstances,
subject to the terms of the Continuing Guaranty. Distributor will follow all
reasonable instructions from the Company regarding the handling of Customer
returns of Products with Hidden Defects.

 

9. Shipment Errors. In the event the Company becomes aware of an incomplete
shipment, a shortage in shipment, the misdirection of any delivery, or any
overshipment, the Company (or its designated agent) will immediately contact
Distributor’s purchasing department and will comply with any reasonable
directions provided by Distributor. In such event, the Company will be
responsible for any related freight or accessorial charges caused by the error.

 

10. Returns. No returns for Product are permitted except pursuant to
Section 7(c), Section 8, and this Section 10.

 

  (a) By Distributor. Distributor will have the right to return to the Company
and receive credit for Product within [*] months of its expiration date, without
incurring a restocking fee/charge, in accordance with the following:
(i) Distributor will notify the Company of its intent to return Product in order
to obtain return authorization from the Company, if required; and (ii) the
Company will accept Distributor returned Products from a third party reverse
distribution processor.

 

  (b) By Customers. Distributor, in its discretion, may [*], but Products [*] do
not [*], except as may be agreed in writing by the Company.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11



--------------------------------------------------------------------------------

11. Customer Contracts.

 

  (a) Participating Customers. Any Customer having the right to purchase Product
at a particular price (the “Participating Customer”) will make the purchase
through Distributor as the vendor. The Company will inform Distributor of the
terms, pricing, and other relevant details of its contract with the
Participating Customer, and will inform Distributor of any material updates and
changes to any such contract. Subject to the terms of this Agreement,
Distributor will adhere to the pricing terms in each contract between the
Company and the Participating Customer. In no event will the Company make any
representation to the Participating Customer regarding Distributor’s delivery
performance.

 

  (b) Contract and Chargeback Administration Policy. All customer contract and
chargeback matters not set forth in this Section 11 are governed by
Distributor’s Contract and Chargeback Administration Policy previously provided
to the Company.

 

12. Confidential Information.

 

  (a) Definition. As used in this Agreement, “Confidential Information” means
any confidential or proprietary information that is disclosed by one party
(“Disclosing Party”) to the other party (“Recipient”), whether in writing or
other tangible form, orally or otherwise, and includes without limitation
(i) the terms of this Agreement, (ii) information about processes, systems,
strategic plans, business plans, operating data, financial information and other
information and (iii) any analysis, compilation, study or other material
prepared by Recipient (regardless of the form in which it is maintained) that
contains or otherwise reflects any information disclosed or made available by
Disclosing Party to Recipient.

 

  (b) Limitations on Disclosure and Use. Confidential Information must be kept
strictly confidential and may not be disclosed or used by Recipient except as
specifically permitted by this Agreement or as specifically authorized in
advance in writing by Disclosing Party. Recipient may use Confidential
Information of the Disclosing Party in the performance of its obligations or
exercise of its rights under this Agreement. Recipient may not take any action
that causes Confidential Information to lose its confidential and proprietary
nature or fail to take any reasonable action necessary to prevent any
Confidential Information from losing its confidential and proprietary nature.
Recipient will limit access to Confidential Information to its employees,
officers, directors or other authorized representatives (or those of its
affiliates) who (i) need to know the Confidential Information in connection with
this Agreement and (ii) are obligated to Recipient to maintain Confidential
Information under terms and conditions at least as stringent as those under this
Agreement. Recipient will inform all these persons of the confidential and
proprietary nature of Confidential Information and will take all reasonable
steps to ensure they do not breach their confidentiality obligations, including
taking any steps Recipient would take to protect its own similarly confidential
information. Recipient will be responsible for any breach of confidentiality
obligations by these persons.

 

  (c) Exceptions. The limitations on disclosure and use set forth in
Section 12(b) do not apply to Confidential Information that:

 

  i. at the time of disclosure to Recipient, is generally available to the
public;

 

  ii. after disclosure to Recipient, becomes generally available to the public
other than as a result of a breach of this Agreement by Recipient (including any
of its affiliates);

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12



--------------------------------------------------------------------------------

  iii. Recipient can establish through its files and records was already in its
possession, at the time the information was received from Disclosing Party,
without an obligation of confidentiality to the Disclosing Party with respect to
the information;

 

  iv. Recipient receives from a third party without a breach of any obligations
of confidentiality and without an obligation of confidentiality with respect to
the information; or

 

  v. Recipient can establish through its files and records was developed
independently by Recipient without use, directly or indirectly, of any
Confidential Information.

 

  (d) Permitted Uses and Disclosures. The Company may use or disclose data
provided by Distributor to the Company under this Agreement (“Data”), including
disclosures to any actual or potential licensors, licensees, collaborators, or
acquirers that are obligated to the Company to maintain such Data under terms
and conditions at least as stringent as those under this Agreement, but only to
the extent necessary to develop or commercialize the Products.

 

  (e) Equitable Relief. Each party acknowledges that, when it is Recipient,
money damages would not be a sufficient remedy for Disclosing Party in the event
of any breach of this Agreement and that Disclosing Party is entitled to seek
specific performance and injunctive or other equitable relief as a remedy for
any breach. Recipient further waives any requirement for the posting of any bond
in connection with any remedy. This remedy will be in addition to any other
available remedies at law or in equity.

 

  (f) Disclosures Required by Law. If Recipient is required by Applicable Law,
court order, or rules of a securities exchange to disclose any Confidential
Information of Disclosing Party, Recipient will give Disclosing Party prompt
notice and will use all reasonable means to obtain confidential treatment for
any Confidential Information that it is required to disclose before making any
disclosure. If Recipient cannot assure confidential treatment and it has
exhausted all reasonable efforts to do so, Recipient may disclose the relevant
Confidential Information to the extent required by such Applicable Law, court
order, or rules of a securities exchange.

 

  (g) [*]. In addition to any disclosures permitted under Sections 12(c),
(d) and (f), and notwithstanding Section 12(f), if [*], the [*] may [*] of [*]
with the [*] or otherwise [*] the [*] in [*]. As of the Effective Date, the
Parties have agreed on a [*] of [*] that will be [*] to [*] along with [*]. If
the [*] indicates that [*] is [*] under Applicable Law for [*] of the [*] and
that [*] of the [*] must be [*], the Company will immediately [*] of the [*] and
will be [*] to [*] any [*] to the extent required to [*] with the [*], provided
that [*] used [*] to [*] for the [*].

 

  (h) Effect of Termination. Promptly after the termination or expiration of
this Agreement, each party will return to the other any Confidential Information
of the other party and provide a written verification of the return or, at the
Disclosing Party’s request, destroy the Confidential Information and provide
written notification of the destroyed Confidential Information. Notwithstanding
the foregoing, each party may retain a copy of Confidential Information in its
confidential legal files, and the obligation to destroy or return will not apply
to Confidential Information that is stored on back-up tapes and similar media
that are not readily accessible to Recipient.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13



--------------------------------------------------------------------------------

13. Term and Termination.

 

  (a) Term. This Agreement is effective as of the Effective Date and will
continue for two years, unless sooner terminated under the terms of this
Agreement, and may be renewed upon the mutual written agreement of the parties
(the “Term”).

 

  (b) Termination for Breach; Termination without Cause. Either party may
terminate this Agreement for cause upon 30 days’ written notice of a material
default to the other party with a reason for termination, and failure of that
party to cure the default within the 30 day period. After the first year of the
Term, either party may terminate this Agreement without cause upon at least 120
days’ prior written notice to the other party.

 

  (c) Termination for Specific Events. Either party may immediately terminate
this Agreement upon written notice to the other party upon the other party’s:
(i) filing an application for or consenting to appointment of a trustee,
receiver or custodian of its assets; (ii) having an order for relief entered in
Bankruptcy Code proceedings; (iii) making a general assignment for the benefit
of creditors; (iv) having a trustee, receiver, or custodian of its assets
appointed unless proceedings and the person appointed are dismissed within 30
days; (v) insolvency within the meaning of Uniform Commercial Code Section 1-201
or failing generally to pay its debts as they become due within the meaning of
Bankruptcy Code Section 303(h)(1), as amended; or (vi) certification in writing
of its inability to pay its debts as they become due (and either party may
periodically require the other to certify its ability to pay its debts as they
become due) (each, a “Bankruptcy Event”). Each party will provide immediate
notice to the other party upon a Bankruptcy Event.

 

  (d) Transition. Following the termination or expiration of this Agreement, the
parties will transition the Services to the Company or a distributor designated
by the Company. Distributor will cooperate with the Company in good faith prior
to and after termination or expiration to ensure a smooth transition of
Products, if repurchased under Section 13(f), from Distributor to the Company or
a distributor designated by the Company, and the Company will pay all of
Distributor’s reasonable costs and expenses incurred in performing any
transition services.

 

  (e) Survival. The rights and obligations of the parties contained in Sections
1, 2(a), 4(i), 6(d), 7(b), 7(c), 7(d), 7(e), 10, 12, 13(d), 13(e), 13(f), 14,
16, 17, 18(a), 18(b), 19 and 20 of this Agreement, Sections 3 and 5 only as to
any outstanding payment obligations, including but not limited to obligations
relating to chargebacks for Products, and any other provision if its context
shows that the parties intend it to survive, will survive expiration or
termination of this Agreement and, except as expressly provided, expiration or
termination will not affect any obligations arising prior to the expiration or
termination date.

 

  (f)

Option to Repurchase Inventory upon Termination. If this Agreement is terminated
(i) by Distributor following a breach by the Company or (ii) by the Company
without cause, then at Distributor’s option, the Company will promptly
repurchase from Distributor all Products in its possession or control, at the
List Price paid by Distributor, without any deduction for prompt payment that
may have earned and taken by Distributor. If this Agreement (1) is terminated by
the Company following a breach by Distributor, (2) is terminated by Distributor
without cause or (3) expires, then at the Company’s option, the Company may
repurchase the Products in accordance with the foregoing sentence. To the extent
that this option to repurchase the Products is not exercised or not applicable,
then all provisions of this Agreement shall survive with respect

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14



--------------------------------------------------------------------------------

  to any Products in Distributor’s possession until Distributor finishes
distributing such Products in the ordinary course of its business.

 

14. Intellectual Property.

 

  (a) Background IP. The Company will retain all right, title and interest in
and to all Intellectual Property controlled by the Company prior to the
Effective Date or made or acquired by the Company during the Term independently
of this Agreement and not as a result of access to any proprietary material,
method, or Confidential Information of Distributor. Distributor will retain all
right, title and interest in and to all Intellectual Property controlled by
Distributor prior to the Effective Date or made by Distributor during the Term
independently of this Agreement and not as a result of access to any proprietary
material, method, or Confidential Information of the Company.

 

  (b) Ownership of Data. All Data will be the property of Distributor, provided
that [*] will not [*] Data to any [*] that [*] or to [*] or any other [*].

 

  (c) Use of Marks. For the purposes of this Agreement, the Company hereby
grants to Distributor a non-exclusive, non-transferable, revocable license to
use the Company’s trademarks, trade names and service marks used and/or owned by
the Company with respect to the Products (collectively, the “Marks”) solely in
connection with Distributor’s marketing, packaging, sale, distribution and/or
delivery of Product purchased from and supplied by the Company, and the Services
being performed by Distributor, under this Agreement. The ownership of and
goodwill in all Marks will remain the sole and exclusive property of the Company
and inure exclusively to the Company’s sole benefit, both during the Term and
thereafter. Nothing in this Agreement will give Distributor any right, title or
interest in or to the Marks other than the right to use the same in the manner
contemplated by this Agreement and only for so long as this Agreement is in
force. To the extent Distributor may accumulate or otherwise benefit from any
goodwill deriving from or in connection with Distributor’s use of any of the
Marks under this Agreement, the goodwill will upon termination or expiration of
this Agreement be assigned and/or otherwise transferred to the Company without
any further action by either party.

 

15. Representations and Warranties.

 

  (a) By Distributor. Distributor represents and warrants to the Company that:

 

  i. Distributor has and will maintain, in full force and effect, all licenses
and permits required under Applicable Laws for Distributor to sell and
distribute Products under this Agreement;

 

  ii. Distributor will comply with all Applicable Laws governing the purchase,
handling, sale and distribution of Products purchased under this Agreement;

 

  iii. the use or practice of processes, methods and equipment by Distributor in
performing its obligations under this Agreement (except to the extent provided
or supplied by the Company) will not infringe or misappropriate any third party
intellectual property rights; and

 

  iv.

Neither Distributor nor any of its employees, officers, directors or other
representatives performing services under this Agreement is debarred, suspended,
proposed for debarment,

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15



--------------------------------------------------------------------------------

  or otherwise determined to be ineligible to participate in federal health care
programs (as that term is defined in 42 U.S.C. 1320a-7b(f)), or convicted of a
criminal offense related to the provision of health care items or services
(collectively, an “Adverse Enforcement Action”). Distributor will notify the
Company promptly if it or any of its employees, officers, directors or other
representatives performing services under this Agreement becomes the subject of
an Adverse Enforcement Action. Distributor agrees that it will immediately cease
all activity under the Agreement if it becomes the subject of an Adverse
Enforcement Action, and will not permit any employee, officer, director or other
representative who becomes the subject of an Adverse Enforcement Action to
perform any activities under this Agreement.

 

  (b) By the Company. The Company represents and warrants to Distributor that:

 

  i. Effective on and after the Launch Date for each Product, the Company owns
or holds the duly approved New Drug Application, as defined in the Federal Food,
Drug and Cosmetic Act, Title 21, United States Code, as amended, and the rules
and regulations promulgated thereunder, for the applicable Product, or is
otherwise considered the “manufacturer” of the applicable Product within the
meaning of any Applicable Laws relating to pedigrees;

 

  ii. Effective on and after the Launch Date for each Product, the Company has
and will maintain, in full force and effect, all licenses and permits required
under Applicable Laws for the Company to sell and distribute the applicable
Product under this Agreement;

 

  iii. The Company will comply with all Applicable Laws governing the purchase,
handling, sale, distribution, and price reporting of Products purchased under
this Agreement; and

 

  iv. The Company has good and marketable title to the Products sold to
Distributor under this Agreement, and all Products will be sold to Distributor
free and clear of all liens, claims, security interests or other encumbrances.

 

  (c) Compliance with IAT Rules. To enable Distributor to comply with the
International ACH Transactions rules and the U.S. Department of Treasury’s
Office of Foreign Asset Controls’ requirements, the Company represents and
warrants to Distributor that with respect to electronic payments that
Distributor may remit to a financial institution for credit to an account
designated by the Company, the entire payment amount is being sent to a bank
within the territorial jurisdiction of the United States and is not subject to
standing instructions to be transferred or forwarded to a foreign bank account
or financial institution. The Company agrees to provide written notice to
Distributor if in the future the Company decides, as part of a single payment
transaction, to transfer or forward the entire amount of any electronic payment
that Distributor makes to the Company to a bank account or financial institution
located outside the territorial jurisdiction of the United States.

 

16. Indemnification; Insurance.

 

  (a)

By the Company. The Company will defend, indemnify, and hold harmless
Distributor and its affiliates, directors, officers, employees and
representatives (the “Distributor Indemnitees”) from any demands, costs,
expenses (including reasonable attorneys’ fees), liabilities or losses
(“Losses”) arising out of any third party suits, claims, actions, or demands
(“Claims”) that may be asserted against Distributor Indemnitees to the extent
that the Claims result from or arise out of (i)

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16



--------------------------------------------------------------------------------

  the negligence or willful misconduct of the Company Indemnitees (as defined
below) in connection with the manufacture or sale of the Products or (ii) the
Company’s breach of this Agreement; except in each case to the extent that the
Claims are subject to indemnification by Distributor under Section 16(b). This
provision is in addition to the indemnification provisions in the Continuing
Guaranty.

 

  (b) By Distributor. Distributor will defend, indemnify and hold harmless the
Company and its affiliates, directors, officers, employees and representatives
(the “Company Indemnitees”) from any Losses arising out of any Claims that may
be asserted against the Company Indemnitees to the extent that the Claims result
from or arise out of (i) the negligence or willful misconduct of the Distributor
Indemnitees in connection with the sale and distribution of the Products or
(ii) Distributor’s breach of this Agreement; except in each case to the extent
that the Claims are subject to indemnification by the Company under
Section 16(a) or the Continuing Guaranty.

 

  (c) Indemnification Procedures. The obligations and liabilities of the parties
with respect to claims subject to indemnification under Section 16(a),
Section 16(b), and the Continuing Guaranty (“Indemnified Claims”) are subject to
the following terms and conditions:

 

  i. The party claiming a right to indemnification (“Indemnified Person”) will
give prompt written notice to the indemnifying party (“Indemnifying Person”) of
any Indemnified Claim, stating its nature, basis and amount, to the extent
known. Each notice will be accompanied by copies of all relevant documentation,
including any summons, complaint or other pleading that may have been served or
any written demand or other document.

 

  ii. With respect to any Indemnified Claim: (A) the Indemnifying Person will
defend or settle the Indemnified Claim, subject to provisions of this
subsection, (B) the Indemnified Person will, at the Indemnifying Person’s sole
cost and expense, cooperate in the defense by providing access to witnesses and
evidence available to it, (C) the Indemnified Person will have the right to
participate in any defense at its own cost and expense, (D) the Indemnified
Person will not settle, offer to settle or admit liability as to any Indemnified
Claim without the written consent of the Indemnifying Person, and (E) the
Indemnifying Person will not settle, offer to settle or admit liability as to
any Indemnified Claim in which it controls the defense if the settlement, offer
or admission contains any admission of fault or guilt on the part of the
Indemnified Person, or would impose any liability or other restriction or
encumbrance on the Indemnified Person, without the written consent of the
Indemnified Person.

 

  iii. Each party will cooperate with, and comply with all reasonable requests
of, each other party and act in a reasonable and good faith manner to minimize
the scope of any Indemnified Claim.

 

  (d) Distributor Insurance. During the [*], Distributor must maintain the
following minimum insurance:

 

  i. [*];

 

  ii. [*];

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17



--------------------------------------------------------------------------------

  iii. [*];

 

  iv. [*]; and

 

  v. [*].

Throughout the Term, Distributor will (1) provide prompt written notice to the
Company in the event Distributor becomes aware or is notified that the insurance
described in this Section 16(d) will be materially adversely modified or
cancelled and (2) provide the Company with proof of such insurance.

 

17. Continuing Guaranty and Indemnification Agreement. Contemporaneously with
the execution of this Agreement, the Company will execute and deliver to
Distributor the Continuing Guaranty. The representations, warranties and
indemnification provisions contained in the Continuing Guaranty are in addition
to those contained in this Agreement. The Company acknowledges that all
purchases of Product by Distributor under this Agreement are subject to the
Continuing Guaranty, and the Company will perform its obligations, including its
obligations to maintain insurance, set forth in the Continuing Guaranty.

 

18. Disclaimer; Liability; Force Majeure.

 

  (a) DISCLAIMER OF WARRANTIES. WITH THE EXCEPTION OF THE WARRANTIES EXPRESSLY
SET FORTH IN THIS AGREEMENT AND THE CONTINUING GUARANTY, THE COMPANY EXPRESSLY
DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE PRODUCTS AND ANY
OTHER MATERIALS, TECHNICAL INFORMATION, OR KNOW-HOW, INCLUDING WITHOUT
LIMITATION WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
WITH THE EXCEPTION OF THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT,
DISTRIBUTOR EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, REGARDING
THE SERVICES.

 

  (b) NO CONSEQUENTIAL DAMAGES. EXCEPT WITH RESPECT TO BREACHES OF
CONFIDENTIALITY OBLIGATIONS UNDER SECTION 12 AND CLAIMS SUBJECT TO
INDEMNIFICATION UNDER SECTION 16(A), SECTION 16(B), OR THE CONTINUING GUARANTY,
NO PARTY WILL BE LIABLE TO ANY OTHER PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT, SPECIAL, OR OTHER SIMILAR DAMAGES ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT.

 

  (c)

Force Majeure. If the performance of any part of this Agreement by any party
will be affected for any length of time by fire or other casualty, government
restrictions, war, terrorism, riots, strikes or labor disputes (that are not
specific to Distributor), lock out, transportation delays, electronic
disruptions, internet, telecommunication or electrical system failures or
interruptions, and acts of God, or any other cause which is beyond control of a
party (financial inability excepted), the party will not be responsible for
delay or failure of performance of this Agreement for this length of time,
provided that (i) the affected party promptly notifies the other party and takes
all reasonable measures to resolve the situation, and (ii) the obligation of one
party to pay amounts due to any other party will not be subject to the
provisions of this Section 18(b). Notwithstanding

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18



--------------------------------------------------------------------------------

  the foregoing, in the event any force majeure event continues for more than 3
months, the other party may terminate this Agreement for breach pursuant to
Section 13(b).

 

19. Notices. Any notice, request or other document to be given under this
Agreement to a party will be effective when received and must be given in
writing and delivered in person or sent by overnight courier or registered or
certified mail, return receipt requested, as follows:

 

If to Distributor:    ASD Specialty Healthcare, Inc.    3101 Gaylord Parkway   
Frisco, TX 75034    Attn: President With a copy to:    AmerisourceBergen
Specialty Group, Inc.    3101 Gaylord Parkway, 1N-E186    Frisco, TX 75034   
Attn: Group General Counsel If to the Company:    Hyperion Therapeutics, Inc.   
601 Gateway Boulevard    South San Francisco, CA 94080    Attn: Chief Financial
Officer With a copy to:    Hyperion Therapeutics, Inc.    601 Gateway Boulevard
   South San Francisco, CA 94080    Attn: Chief Commercial Officer

 

20. Other Provisions.

 

  (a) Other Rights. No waiver of any breach of any one or more of the conditions
or covenants of this Agreement by a party will be deemed to imply or constitute
a waiver of a breach of the same condition or covenant in the future, or a
waiver of a breach of any other condition or covenant of this Agreement.

 

  (b) Severability. If any provision or the scope of any provision of this
Agreement is found to be unenforceable or too broad by judicial decree, the
parties agree that the provisions will be curtailed only to the extent necessary
to conform to law to permit enforcement of this Agreement to its full extent.

 

  (c)

Entire Agreement; No Reliance. Each of the parties agrees and acknowledges that
this Agreement, including the exhibits and attachments referred to in this
Agreement, (i) constitutes the entire agreement and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, between the parties with respect to the subject matter
of this Agreement, including without limitation the Mutual Non-Disclosure
Agreement between the Company and Xcenda, L.L.C, an affiliate of Distributor,
dated October 8, 2012 (to the extent applicable to Distributor) and (ii) is not
intended to confer any rights or remedies, or impose any obligations, on any
person other than the parties. Each of the parties expressly agrees and
acknowledges that, other than those statements expressly set forth in this

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19



--------------------------------------------------------------------------------

  Agreement, it is not relying on any statement, whether oral or written, of any
person or entity with respect to its entry into this Agreement or to the
consummation of the transactions contemplated by this Agreement, and each of the
parties further waives any claim against the other party that the other party
has failed to disclose any fact, occurrence or other matter that relates in any
way to its entry into this Agreement.

 

  (d) Amendments and Modifications; Conflicts. This Agreement may be modified
only by a written agreement signed by both parties. In the event of conflict
between the provision in this Agreement and any terms used in the ordering,
acceptance, shipment and receipt of Products, this Agreement will control. In
the event of a conflict between the provisions in the body of this Agreement and
the provisions in the exhibits and attachments, this Agreement will control.

 

  (e) Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other, which will not be unreasonably withheld,
except that no consent is required if (i) the financial condition of the
proposed assignee is equal to or better than the financial condition of the
assignor, and (ii) the proposed assignee has the capability from an operational
perspective to perform the assignor’s obligations under the Agreement. In the
case of an assignment by the Company, unless otherwise agreed by Distributor,
the Company shall remain obligated under the Continuing Guaranty for Products
shipped or delivered by or on behalf of the Company before the effective date of
the assignment, and the proposed assignee shall execute a Continuing Guaranty
and Indemnification Agreement in substantially the same form as the Continuing
Guaranty executed by the Company. Any attempted assignment in contravention of
this Section 20(e) will be without effect. If an assignment is permitted by this
Section 20(e), the Company and Distributor will meet with the assignee to
discuss appropriate transition issues following such assignment, including
without limitation treatment of returns and chargebacks, and indemnification for
sales of Products before the assignment.

 

  (f) Successors and Assigns. This Agreement will be binding on and will benefit
any and all successors, trustees, permitted assigns and other successors in
interest of the parties.

 

  (g) Applicable Law. This Agreement will be construed and enforced in
accordance with the laws of the State of New York (excluding the choice of law
provisions thereof that would require the application of the laws of any other
jurisdiction).

 

  (h) Independent Contractor. Distributor’s relationship with the Company under
this Agreement will be that of an independent contractor, and neither party will
be considered the agent of, partner of, employee or other member of the
workforce of, or participant in a joint venture with, the other party, in its
performance of all duties under this Agreement. Neither party will have
authority to bind the other party unless otherwise agreed to in writing by the
parties.

 

  (i) Publicity. Neither party has the right to issue a press release, statement
or publication regarding the terms and conditions of or the existence of this
Agreement without the prior written consent of the other party.

 

  (j)

Joint Preparation. Each party to this Agreement (i) has participated in the
preparation of this Agreement, (ii) has read and understands this Agreement, and
(iii) has been represented by counsel of its own choice in the negotiation and
preparation of this Agreement. Each party

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20



--------------------------------------------------------------------------------

  represents that this Agreement is executed voluntarily and should not be
construed against a party solely because it drafted all or a portion of this
Agreement.

 

  (k) Counterparts. This Agreement may be executed in multiple counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument. Facsimile execution and delivery of this
Agreement are legal, valid and binding execution and delivery for all purposes.

 

21. ASD Specialty Healthcare, Inc. Distributor has advised the Company that ASD
Specialty Healthcare, Inc. operates four divisions – ASD Healthcare, Besse
Medical, Chapin Specialty Healthcare and Oncology Supply. The Company agrees and
acknowledges that the obligation to perform the Services under this Agreement is
solely that of the ASD Healthcare division and not the Besse Medical, Chapin
Specialty Healthcare or Oncology Supply divisions of ASD Specialty Healthcare,
Inc.

[signature page follows]

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties execute this Agreement as of the Effective Date.

 

Hyperion Therapeutics, Inc.      

ASD Healthcare, a division of

ASD Specialty Healthcare, Inc.

By:   

/s/ Jeff Farrow

      By:   

/s/ Matt Johnson

Name:    Jeff Farrow       Name:    Matt Johnson Title:    CFO       Title:   
COO By:   

/s/ Donald J. Santel

         Name:    Donald J. Santel          Title:    Chief Executive Officer   
     

Attachments:

 

Exhibit A:    Description of Products and Pricing Exhibit B:    Distributor
Services Exhibit C:    Fee Schedule Exhibit D:    Example of CPI-U Adjustment
Calculation Exhibit E:    Continuing Guaranty and Indemnification Agreement

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

22



--------------------------------------------------------------------------------

Exhibit A

Description of Products and Pricing

 

Product

   Size      List Price     NDC  

Ravicti (glycerol phenylbutyrate)

    
  25 ml
bottle   
      $ [ *]      NDC-76325-100-25   

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

23



--------------------------------------------------------------------------------

Exhibit B

Distributor Services

Distributor will provide the following Services to the Company:

 

A. Distribution Services

 

  •  

[*]

 

B. Management of Customer Agreements

 

  •  

[*]

 

C. Data Management

 

  •  

[*]

 

D. Specialty Sales Support, Customer Service, Order Management

 

  •  

[*]

 

E. Receivables Management, Risk Mitigation, Program Price Management

 

  •  

[*]

[*] services are available for an additional fee.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

24



--------------------------------------------------------------------------------

Exhibit C

Fee Schedule

 

Product

   Fee

Ravicti (glycerol phenylbutyrate)

   [*]

Buphenyl (sodium phenylbutyrate) tablets and powder*

   [*]

Ammonul (sodium phenylacetate and sodium benzoate) injection 10%/10%*

   [*]

 

* if added by the Company in its sole discretion

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

25



--------------------------------------------------------------------------------

Exhibit D

Example of CPI-U Adjustment Calculation

 

Effective Date:

   January 1, 2011

CPI-U for January 2011:

   220.223

CPI-U for January 2012:

   226.665

(published on or about January 15, 2012)

  

Change in CPI-U:

   6.442

Percentage change in CPI-U:

   6.442/220.223 = 2.925%

All minimum service fees would be increased by 2.925% effective on February 1,
2012.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

26



--------------------------------------------------------------------------------

Exhibit E

Continuing Guaranty and Indemnification Agreement

(attached)

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

27



--------------------------------------------------------------------------------

 

LOGO [g489742amerber.jpg]

CONTINUING GUARANTY AND INDEMNIFICATION AGREEMENT

The undersigned guarantees to AmerisourceBergen Corporation and each of its
subsidiary companies and their successors that (i) any food, drugs, devices,
cosmetics, or other merchandise (“Products”) now or hereafter shipped or
delivered by or on behalf of the undersigned and its affiliates (“Guarantors”)
to or on the order of AmerisourceBergen Corporation or any of its subsidiaries
will not be, at the time of such shipment or delivery, adulterated, misbranded,
or otherwise prohibited under applicable federal, state and local laws,
including applicable provisions of the Federal Food, Drug and Cosmetic Act, 21
U.S.C. §301 et seq. (“FDCA”), and Sections 351 and 361 of the Federal Public
Health Service Act, 42 U.S.C. §§ 262 and 264, and their implementing regulations
(“Applicable Laws”), each as amended and in effect at the time of shipment or
delivery of such Products; (ii) the Products are not, at the time of such
shipment or delivery, merchandise that may not otherwise be introduced or
delivered for introduction into interstate commerce under Applicable Laws,
including FDCA section 301 (21 U.S.C. §331); and (iii) the Products are, at the
time of such shipment or delivery, merchandise that may be legally transported
or sold under the provisions of any other applicable federal, state or local
law. Guarantors guarantee further that, in the case of food shipments, only
those chemicals or sprays approved by federal, state or local authorities have
been used, and any residue in excess of the amount allowed by any such
authorities has been removed from Products.

The undersigned shall promptly defend, indemnify and hold AmerisourceBergen
Corporation and each of its subsidiaries (the “Indemnitees”) harmless against
any and all losses, damages, costs, liabilities and expenses, including
attorneys’ fees and expenses, arising as a result of any third party claims
resulting from (a) any actual or asserted violation of Applicable Laws or by
virtue of which Products made, sold, supplied, or delivered by or on behalf of
Guarantors may be alleged or determined to be adulterated, misbranded or
otherwise not in full compliance with or in contravention of Applicable Laws,
(b) the possession, distribution, sale and/or use of, or by reason of the
seizure of, any Products of Guarantors, including any prosecution or action
whatsoever by any governmental body or agency or by any private party, including
claims of bodily injury, death or property damage, (c) any actual or asserted
claim that Guarantors’ Products infringe any proprietary or intellectual
property rights of any person, including infringement of any trademarks or
service names, trade names, trade secrets, inventions, patents or violation of
any copyright laws or any other applicable federal, state or local laws, and
(d) any actual or asserted claim of negligence, willful misconduct or breach of
contract of the Guarantors; except in each case to the extent arising from the
negligence, willful misconduct or breach of contract of AmerisourceBergen or its
affiliates.

The undersigned shall maintain primary, noncontributory product liability
insurance of not less than $5,000,000 per occurrence for claims relating to
Products. This insurance must include AmerisourceBergen Corporation, its
subsidiaries and their successors as additional insureds for claims arising out
of Products, and provide for at least thirty days’ advance written notice to
AmerisourceBergen Corporation of cancellation or material reduction of the
required insurance. If the required insurance is underwritten on a “claims made”
basis, (i) the insurance must include a provision for an extended reporting
period (“ERP”) of not less than twenty-four months and (ii) the undersigned
further agrees to purchase the ERP if continuous claims made insurance, with a
retroactive date not later than the date of signature below, is not continually
maintained or is otherwise unavailable. This insurance shall be with an insurer
and in a form reasonably acceptable to AmerisourceBergen Corporation, and any
deductible or retained risk must be commercially and financially reasonable and
reasonably acceptable to AmerisourceBergen Corporation. The undersigned warrants
that it has sufficient assets to cover any self-insurance or retained risk. Upon
request, the undersigned will promptly provide satisfactory evidence of the
required insurance.

Provisions in this Continuing Guaranty and Indemnification Agreement are in
addition to, and not in lieu of, any terms set forth in any purchase orders
accepted by Guarantors or any separate agreement entered into between
AmerisourceBergen Corporation or any of its subsidiaries and Guarantors. If the
language in this Agreement conflicts with the language in any other document,
the language in this Agreement controls.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

28



--------------------------------------------------------------------------------

Hyperion Therapeutics, Inc. By:  

/s/ Jeff Farrow

Name:   Jeff Farrow Title:   CFO Date:   2/14/13

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24(B)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

29